Title: To John Adams from Elbridge Gerry, 30 June 1814
From: Gerry, Elbridge
To: Adams, John


				
					My dear Sir,
					Cambridge 30th June 1814
				
				The subject of this letter, is the celebration of the 4th of July at Lexington; a fete which I hope will be honored by your company. The crisis appears to require every measure for animating the friends of our Independence. In this quarter they are sensible of it, & are making every exertion for honoring the  day. Your ideas on this subject, as communicated by accident, always struck my mind with force;  & carried into effect would produce at this time a very salutary result . The ladies of my family propose to  attend, including Ms Gerry, if her health will permit; but of this I am doubtful, as she has been unwell since tuesday morning. I hope your Lady will be more fortunate, & be accompanied with the young ladies. In any event, You will consider my   family as your own & enable us to accompany you to Lexington. The Judge & Ms Adams I flatter myself will be of the party. Accept with your Lady & family    the most respectful & sincere regards of Ms Gerry & my own—& of your unfeigned friend 
				
					E. Gerry
				
				
			